Citation Nr: 1727300	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for a rating in excess of 50 percent for PTSD. Jurisdiction was later transferred to the RO in Los Angeles, California.

In March 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

During the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) increased the PTSD disability rating to 70 percent in a June 2013 rating decision.  Although an increased rating was granted during the pendency of the appeal, inasmuch as a higher rating is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran also appealed a claim of entitlement to a total disability rating for individual unemployability (TDIU).  During the pendency of the appeal, in a June 2013 rating decision, the AOJ granted the claim for TDIU for the entire period rendering the appeal moot.  

The AOJ considered the question of entitlement to increased ratings for additional disabilities not currently on appeal as intertwined with the TDIU claim.  The AOJ issued a supplemental statement of the case (SSOC) with respect to these issues in June 2013 but only certified the issue of entitlement to an increased rating for PTSD to the Board.  The Board observes that the issue certification was correct as the Veteran limited his substantive appeal to the issues of entitlement to a higher rating for PTSD and entitlement to TDIU.  See April 2010 VA Form 9.  Additionally, during the March 2017 hearing before the Board, the Veteran's representative confirmed that the only issue on appeal was entitlement to a higher rating for PTSD.  For these reasons, the Board does not have jurisdiction over the remaining issues addressed in the June 2013 SSOC. 


FINDING OF FACT

Since August 3, 2007, the date of the claim for the increased rating, the Veteran's PTSD rendered him unemployable which supports a finding of total occupational and social impairment.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for a 100 percent disability for PTSD, from August 3, 2007, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, the Veteran was granted service connection for PTSD in December 2004 which was assigned a 50 percent disability rating effective April 1, 2004.  In August 2007, the Veteran filed a claim for an increased rating which was denied in January 2008.  During the pendency of the claim, the AOJ increased the rating to 70 percent in June 2013 from August 3, 2007, the date of the claim for an increased rating.  

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Notably, during the pendency of the appeal, the DSM was updated and the fifth edition is referred to as the "DSM-V." 

Under the General Rating Formula, a rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating  is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  In this regard, GAF scores of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board notes that the DSM-V eliminated GAF scores.  Nevertheless, the Board will consider all evidence of record that is favorable to the Veteran, including the assigned GAF scores.

Following a review of the evidence of record, in particular VA treatment records, the Veteran's written statements and sworn testimony, VA examination reports and a letter from the Veteran's VA treating psychiatrist, the Board resolves all doubt in favor of the Veteran and concludes that the Veteran is entitled to a 100 percent disability rating for his PTSD for the entire period on appeal.  

In reaching this decision, the Board emphasizes the January 2009 letter from the Veteran's VA psychiatrist, Dr. B., who opined that the Veteran's PTSD disability was severe, affected all aspects of his life, and rendered the Veteran unable to work.  The remainder of the evidence is consistent with a finding of total occupational impairment and severe social impairment.  

The Veteran filed a claim for an increased rating in August 2007, stating that he could not work or attend school on a consistent basis.  He reported that he had over six jobs in the prior three months, most of which only lasted a few days.  The Veteran reported that he tried to work but the stress of being around people stopped him from showing up for work or getting along with supervisors and co-workers.  He also reported that he tried to attend school through VA's vocational rehabilitation program but that it only lasted two quarters because he was stressed out.  He also reported his social impairment including not getting along with roommates and having to move out.  

The Veteran was provided with a VA psychiatric examination in October 2007.  The examiner noted that the Veteran was unable to establish and maintain effective work, school, or social relationships due to irritability, defensiveness, reactivity and anger.  The examiner also opined that the Veteran was unable to maintain effective, family role functioning and was unable to perform recreation or leisurely pursuits.  The examiner noted that the Veteran's prognosis for his psychiatric condition was poor in light of chronicity and severity in spite of having treatment with medication and counseling.  

VA treatment records dated in October 2012 note that the Veteran had a disagreement with a clinician at the VA outpatient clinic that resulted in the Veteran being escorted out of the clinic.  Another clinician later noted in the Veteran's file that the next time the Veteran was in, it was recommended that he be escorted by police.  The Veteran's VA psychiatrist, Dr. B., treated the Veteran in October 2012 just over a week after the incident and documented discussion of the event, including that it was a serious incident.  

The Veteran was afforded another VA examination in April 2013 and based upon psychiatric evaluation and interview with the Veteran, the examiner determined that the Veteran was unemployable.  The examiner explained that the Veteran's PTSD symptoms would impair the Veteran's ability to get along with people, co-workers and supervisors.  The examiner also opined that the Veteran would have problems related to superiors or authority in a workplace.  The examiner also noted the Veteran's history of being fired from previous jobs and arguing with co-workers and supervisors.  

During the Veteran's March 2017 hearing before the Board he reported that since the April 2013 VA examination, he and his wife divorced.  He reported difficulty leaving his home, including difficulty simply taking his dog for a walk and that some days he cannot leave his home.  Transcript p. 9.  He reported that if he leaves the house, he usually does so in the dark.  For example, he reported that he does his shopping at one or two in the morning so that he does not have to deal with people.  He also reported difficulty with maintaining personal hygiene.  Id.  The Board observes that during the hearing, the Veteran reacted to his own representative standing too close to him and he asked the representative to move.  Transcript p. 7.  The Veteran explained that he had come up with various coping mechanisms for his stress and reactions to stress but that it took a great deal of energy to control his reactions to stress.  The Board finds the Veteran's testimony to be competent and credible.  The Board also finds such symptoms to be indicative of total social impairment. 
  
GAF scores assigned during the period on appeal also indicate serious symptoms.  See e.g. April 2013 VA examination report assigning GAF score of 47. 

Based on the foregoing, the Board resolves doubt and finds that the evaluation that most nearly approximates the Veteran's disability is 100 percent.  As recently reiterated by the U.S. Court of Appeals for Veterans Claims (Court) in Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 722 (May 19, 2017), "VA must engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment."  Here, the Board finds that the severity, frequency, and duration of the Veteran's PTSD symptoms result in total occupational impairment combined with severe social impairment sufficient to support a 100 percent disability rating. 

Further, the Board finds that the appropriate effective date for the increased rating is August 3, 2007, the date VA received the Veteran's claim for an increased rating.  In this regard, the evidence demonstrates that the Veteran's symptoms are manifested by total occupational and social impairment for the entire period on appeal.  The Board considered the evidence of record dated prior to the claim for a higher rating, but finds that there is no indication that the Veteran's PTSD disability warranted a 100 percent disability rating during the one-year period prior to August 3, 2007.  See 38 C.F.R. § 3.400(o).  In this regard, although the Veteran reported that he struggled with maintaining employment during the year prior to the date of the claim for increase, he was in the process of seeking employment (see e.g. April 2007 VA social worker referral for employment services) and medical professionals had not yet determined that he was unemployable.  

The Board acknowledges that the Veteran did not exhibit all of the criteria listed for the 100 percent disability rating, but places a high probative value on the highly-qualified medical professionals who examined the Veteran and determined that the Veteran was totally occupationally impaired due to PTSD.  The Board also places a high probative value on the VA treatment records, VA examination reports, written and sworn statements, that all indicate total occupational and social impairment.  


ORDER

A rating of 100 percent, for PTSD, is granted from August 3, 2007, subject to the law and regulations governing the award of monetary benefits



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


